Tarrant County - Civil Page 1 of 2
Case 4:19-cv-00322-A Document 1-4 Filed 04/22/19 Page1of2 PagelD 10

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GONE, ; .
Seon Tarrant County District Clerk Online
27) Thomas A. Wilder, District Clerk
Civil ~ Case and Transaction Information 4/19/19 9:04 AM
Cause Number: 141-305850-19 Date Filed: 01-31-2019
LISA BIRON Vs] FEDERAL MEDICAL CENTER
("FMC"), ET AL

Cause of Action: OTHER CIVIL, OTHER
Case Status: PENDING
File Mark Description Assessed Fee ~—sCedit/Paid Fee
b1-31- CIVIL COMPLAINT FOR DAMAGES & INJ/DECLARATORY RLF N 289,00 ; -
2019 1

1-31- COVER LTR I 0.00
2019
02-25- PLTF'S CVR LTR RE; AFFDT INABILITY TO PAY/CITS REQ I 0.00
2019
02-25- PAUPERS AFFDT OF INABILITY TO PAY COSTS I 0.00
2019
()2-25- SVC REQ FORM (NO COPIES PD) I 0.00
2019
K)2-25- SVC REQ FORM (NO COPIES PD) I 0.00
2019
()2-28- CIT W/SVC-ISSUED ON WARDEN JODY UPTON-On N Sve 83.00
2019 03/20/2019
()2-28- CIT W/SVC-ISSUED ON LETICIA A ARMSTRONG-On N Sve 83.00
2019 03/20/2019
)2-28- CIT W/SVC-ISSUED ON E DIXON-On 03/20/2019 N Sve 83.00
2019
(02-28- CIT Cert Mail-ISSUED ON ERIN NEALY COX-On N_ Sve 83.00
2019 03/20/2019
(03-04~ INMATE LTR TO PRO SE REQ COPIES OR PAYMENT I 0.00
2019
03-28- CIT Cert Mail Tr# 10 RET EXEC(ERIN NEALY COX) On I 0.00
2019 Q 3/26/2019
04-01- Adjustment for service fee from # 8 N 0.00
2019. A
04-01- CIT W/SVC Tr# 8 RET EXEC(LETICIA A ARMSTRONG) On I 0.00
2019 Q 3/28/2019
04-01- Adjustment for service fee from #9 N 0.00
2019 A
04-01 - CIT W/SVC Tr# 9 RET EXEC(E DIXON) On 03/28/2019 I 0.00
2019

Adjustment for service fee from # 7 0.00

 

 

https://egov.tarrantcounty.com/group/dc/civil?p_p_id=subscriberAccessCivil_ WAR_ subse... 4/19/2019

 
Tarrant County - Civil Page 2 of 2
Case 4:19-cv-00322-A Document 1-4 Filed 04/22/19 Page2of2 PagelD 11

4-01- N
019 A
4-01- CIT W/SVC Tr# 7 RET EXEC(WARDEN JODY UPTON) On I 0.00

 

019 03/ 28/2019

District Clerk's Office
Tom Vandergriff Civil Courts Building
100 N. Calhoun St., 2nd Floor, Fort Worth, Texas 76196, Contact Us

Please send questions and comments regarding the District Clerk web site to District Clerk Webmaster

https://egov.tarrantcounty.com/group/dc/civil?p_p_id=subscriberAccessCivil WAR _subsc... 4/19/2019

 
